Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-6, 16-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill (US 5,022,491) in view of Silen (US 3,042,143).
Gill discloses:
Claims 1, 18 and 20: A climbing device (figures 2 & 5) comprising:
a plurality of sections (10, 10a, 10b) removably connected to each other at connection junctions (@13), each of the plurality of sections including a standoff structure (18), wherein the standoff structures are formed on a top portion of each of the 
While Gill teaches a standoff structures on a top portion of each section, he does not teach each of the standoff structures having a different length for each of the plurality of sections, and wherein the length positions each of the plurality of sections a specified distance from a climbing surface defining a predetermined angle of the climbing device relative to the climbing surface. 
However, Silen teaches: 
each of the plurality sections (S-1, S-2, S-3) including a standoff structure (14), each of the standoff structures having a different length (figures 1 & 3) for each of the plurality of sections, and wherein the length positions each of the plurality of sections a specified distance from a climbing surface defining a predetermined angle of the climbing device relative to the climbing surface (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the climbing device of Gill with the varied length standoff structures, as taught by Silen, so as to provide a sloped ascent/descent path for users ascending and descending the device.

Claims 3 and 20: Silen teaches: wherein the length of the standoff structures includes a lowest section of the climbing device having the standoff structure 
Claims 4 and 18: Silen teaches: wherein a predetermined angle of entry A is defined relative to a vertical plane and wherein the steps are angled away from the climbing surface at a specified angle in response to the length of the standoff structures (figure 1; examiner notes that the stepping surfaces- top surface of the rungs- are angled away in response to the length of the standoff structures).
Claim 5: Silen teaches: wherein the angle of entry A provides a gravity assisting momentum to a user of the device that reduces the strain of climbing the device (figure 1).
Claims 6 and 18: Silen teaches: wherein the angle of entry A maintains a user’s center of gravity in a forward position (figure 1).

Regarding Claims 16, 17, 18 and 21, while neither Gill nor Silen disclose the particular spacing of the lowermost section from the climbing surface, or the angle of entry, the examiner notes that such distances and angles would have been obvious to try for one of ordinary skill in the art the effective filing date of the claimed invention, as there is a limited range of distances and angles that would be useful and operable for such a device. As MPEP 2144.05 II. A. Optimization within Prior Art Conditions or through Routine Experimentation explains “it is not inventive to discover the optimal or workable ranges by routine experimentation”.
.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Silen as applied to claim 1 above, and further in view of Skipper (US 6,668,975). Neither Gill nor Silen teach the standoff structures to define a V-shape.
However, Skipper teaches: 
Claim 7: wherein the standoff structures (20; figure 3) include a pair of extensions diverging from each other at an angle to define a V-shaped structure (figures 3-5, 14, 14B), the climbing surface received in each of the V-shaped structures securing the climbing device to the climbing surface (figures 3 & 14B).
Claim 8: Skipper teaches: wherein the standoff structures include attachment points attached to the extensions allowing passage of a cable (18) to secure the sections relative to the climbing surface (figures 3, 4 & 14B).
Therefore, it would have been obvious to one of ordinary skill in the art of the effective filing date of the claimed invention to construct the climbing device of Gill and Silen with standoff structures forming a V-shaped structure, as taught by Skipper, in .

Claims 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill and Silen as applied to claim 1 above, and further in view of Robertson (US 5,275,257). Neither Gill nor Silen teach a center rail ladder structure or a spike on the lowest section.
However, Robertson teaches:
Claim 11: Robertson teaches: wherein the sections include a center rail having steps attached along center rails and specified intervals (figures 1-3)
Claim 12: Silen wherein the standoff structure (14) is pivotally attached to the rail such that it can be folded for storage when the climbing device is not installed on the climbing surface (column 3, lines 13-15).
Claim 15: Robertson discloses: wherein the lowest section (24) includes a spike (130) maintaining a position of the lower section relative to a ground (figures 1-3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the climbing device of Gill with a center rail structure and a spike on the lowest section, as taught by Robertson, so as to provide a more compact and later wait structure, assisting in transport and storage, and additional stability in securing the ladder to the ground in the deployed position.


Response to Arguments
Applicant's arguments filed August 10, 2021 have been fully considered but they are not persuasive. 
With respect to the prior art rejections, applicant first argues that the primary reference of Gill teaches a plurality of ladder sections connected by hinge plates 13, and therefore does not teach ladder sections removably connected to each other at connection junctions, and that Gill cannot perform its intended function if the ladder sections where removably connected. This argument is not persuasive for at least the following reasons. First of all, it is old and well-known in the art hinges, hinge plates, pivotal connections are all known forms of removable connections. A removable connection is one that can be taken apart. Hinges, hinge plates, mounting plates, pivoting connections, nuts and bolts, etc. can all be removed. It appears the applicant is arguing a more narrow interpretation of “removable”, yet no special definition is provided in the specification.
If the applicant is concerned with a specific or particular type of removable connection, then applicant should consider including the particulars in the claim language. Examiner also notes that merely claiming male and female connections can still be anticipated or made obvious many different forms of removable connections. 
In considering potential amendments applicant should keep in mind that many linked and segmented constructions such as that of Gill include various forms of removable connections such as those listed above.
With respect to the secondary reference of Selin, applicant acknowledges that the reference is used for the teaching of the plurality of standoff structures having 
The arguments directed to the secondary reference of Selin are not persuasive for the following reasons. It appears that each of the things that applicant argues against Selin, are actually features that were clearly recited in rejected under the reference of Gill.
First of all, Gill, not Selin, is cited for the limitation “a plurality of sections removably connected to each other”. Examiner did not cite Selin for teaching this feature. Similarly, Gill, not Selin, is used to reject the limitation regarding the ladder contacting the ground surface. Examiner notes that both of these features were clearly identified under the Gill rejection, yet the applicant argues that Selin doesn’t teach them. Selin was not cited for teaching them.
Lastly, with respect to the argument that the standoff structures of Selin are not at the top portion of each of the plurality of sections, again the examiner notes that this is a feature that was explicitly disclosed in the rejection is being taught by Gill.
Gill teaches the removable connections, the ladder contacting the ground surface and a standoff sections being positioned at the top of each of the removably connected ladder sections. Selin was cited for teaching the plurality of standoff structures having different lengths.

Optimization within Prior Art Conditions or through Routine Experimentation explains “it is not inventive to discover the optimal or workable ranges by routine experimentation”.
One of ordinary skill in the art would understand the optimal or workable ranges of distances and angles and positioning the climbing device. For example, a user would understand too large a distance or too small a distance, and too small an angle or to large an angle, would affect the stability of the climbing device and the safety of a user ascending and descending thereon. Therefore there would be a known limited range of distances and angles that a user would try in setting up the climbing device in relation to the climbing surface and ground, and selecting distances and angles within those ranges would be obvious to one of ordinary skill in the art.
Regarding the angle of entry in claims, examiner stands by the previous statement that one of ordinary skill in the art would understand the optimal or workable ranges of distances and angles in positioning the climbing device. For example, a user would understand too large a distance or too small a distance, and too small an angle are too large an angle, would affect the stability of the climbing device and the safety of a user ascending and descending thereon. Therefore there would be a known limited range of distances and angles that a user would try in setting up the climbing device in relation to the climbing surface and ground, and selecting distances and angles within those ranges would be obvious to one of ordinary skill in the art. 

Again, the examiner notes that there is a limited optimal or workable range of distances and angles and positioning the climbing device and that any user of ordinary skill in the art would understand too large a distance or too small a distance, and too small an angle or too large an angle would affect the stability of the climbing device and the safety of the user ascending and descending the device, by adjusting their center of gravity.
With respect to the prior art reference of Skipper, applicant argues that one of ordinary skill in the art would not combine the teachings of Skipper with a hinged devices of Gill and Selin and that such a combination with change the function of the hinged devices. So argument is not persuasive for a couple of reasons. First of all standoff structures having a V shape or why shape are all old and well-known in the art for bracing ladders against various surfaces and providing additional stability by widening the contact points between the ladder and supporting structure, so it is not uncommon for one of ordinary skill in the art to look to V-shape standoff structures when considering stabilizing ladders against supporting structures. Secondly, whether the shape of the standoff structure is a V-shape, a straight bar, or a T-shaped bar, the function of the standoff would remain the same- to space the ladder from and support the ladder against the supporting structure. It would not in fact change the function.
.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	For at least these reasons applicant’s remarks are not found persuasive and the claims remain rejected as advanced above.
	Examiner notes that the AFCP 2.0 program has been extended through September 30, 2022.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M CHAVCHAVADZE whose telephone number is (571)272-6289. The examiner can normally be reached M-R 8:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

COLLEEN M. CHAVCHAVADZE
Primary Examiner
Art Unit 3634



/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634